Citation Nr: 1422659	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-25 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1977 to August 1992. 

This appeal to the Board of Veterans' Appeals (Board) is from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board remanded this matter in October 2012 and December 2013.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's left eye disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).











REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, in a March 2009 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. 

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA treatment records, and a VA examination report.  The Veteran was afforded a VA examination in January 2013.  The examination opinion is fully adequate to adjudicate the claim as it is based upon a review of the relevant information and an examination of the Veteran, and contains supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.

In October 2012, the Board remanded this case for a VA examination and to readjudicate the claim.  Following the October 2012 remand, in January 2013 he was afforded that VA examination, which is adequate for rating purposes, and in a January 2013 supplemental statement of the case (SSOC) did not readjudicate the left eye claim.  In December 2013, the Board remanded the Veteran's claim in order to ask the RO to comply with the October 2012 remand order, and readjudicate the left eye claim.  In March 2014, the RO issued an SSOC addressing entitlement to service connection for residuals of a left eyeball injury.  The Board finds there has been substantial compliance with its December 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection Claim

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran contends that he injured his left eyeball while playing football in service.  The Veteran reported suffering blurred vision, headaches, running eye, and soreness in the eye.  The service treatment records corroborate the Veteran's report of eye injury in service.  However, service treatment records reflect trauma to the right eye only, not the left eye.  The service treatment records show no evidence of complaints, treatment, or a diagnosis of a left eye condition during active service.  

A VA examination of the right and left eyes was conducted in January 2013.  The examiner diagnosed cataracts and dry eye syndrome in both the right and left eyes.  The examiner opined the cataracts and dry eye syndrome are unrelated to the Veteran's right eye trauma in service.  Further, the examiner explained the cataracts are consistent with age-related changes.

At the VA examination, the Veteran reported injury to his right eye in service.  The examiner noted a peripheral chorio-retinal scar on the Veteran's right eye.  The examiner opined the right eye peripheral chorio-retinal scar is more likely than not related to the Veteran's right eye trauma in service.  However, the Veteran did not report injury to his left eye in service and no residuals of left eye injury were diagnosed by the examiner.

The only evidence of a nexus between any current left eye condition and military service is the Veteran's own contention.  The Veteran is competent to provide testimony relating to symptoms or facts of events that are within the realm of his personal knowledge.  However, the Board finds the Veteran is not a reliable historian in regard to his report of injury to his left eye in service.  The Veteran's report of injury to his left eye is inconsistent with the service treatment records showing injury to his right eye only.  Further, the Veteran's claim of a left eye injury in service is inconsistent with the Veteran's complaint to the January 2013 VA examiner that he injured his right eye in service.  

As there is no probative evidence of record suggesting a connection between service and the Veteran's left eye conditions, the Board finds no basis to grant service connection.  The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claims and that doctrine is thus inapplicable.  Accordingly, the appeal is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

Service connection for a left eye condition is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


